UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7822


REGINALD F. MILEY-BUTLER,

                Plaintiff – Appellant,

          v.

VALERIE CARTER, Program Director; SCOTT BAIRD, Major/Asst.
Superintendent Operations,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:14-cv-01146-AJT-JFA)


Submitted:   April 10, 2015                   Decided:   May 1, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald F. Miley-Butler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Reginald F. Miley-Butler appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) action without prejudice

pursuant to Fed. R. Civ. P. 41(b).           We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.            Miley-Butler v. Carter,

No. 1:14-cv-01146-AJT-JFA (E.D. Va. Nov. 21, 2014).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                      2